— In a claim against the State of New York to recover damages for lost wages, "mental stress” and "emotional anguish”, the claimant appeals, as limited by his brief, from so much of an order of the Court of Claims (McCabe, J.), dated June 29, 1987, as, upon granting "reconsideration”, adhered to its prior determination granting the defendant’s motion to dismiss the claim.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*563The actions of the State’s employees in this matter constituted discretionary conduct of a quasi-judicial nature for which the State has absolute immunity (see, Arteaga v State of New York, 72 NY2d 212). Mollen, P. J., Brown, Kunzeman and Hooper, JJ., concur.